Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, United States Patent No. US 9679134 B1 to Jing, discloses identifying a software program that is controlling a display of the computing device, (2) detecting one or more measures taken by the software program to prevent loss of control of the computing device display, (3) performing an analysis of the software program that may include determining, based on the measure taken by the software program to prevent loss of control of the computing device display, that the software program is suspicious and possibly includes display-controlling malware, and (4) performing a security action in response to determining that the software program is suspicious and possibly includes display-controlling malware. In addition, United States Patent No. US 8856542 B2 to Tatarinov, discloses a system and method for detecting ransomware. A current user behavior pattern is monitored based on user input via a user input device. The user behavior is compared against a reference set of behavior patterns associated with user frustration with non-responsiveness of the user interface module. A current status pattern of the operating system is also monitored. The current status pattern is compared against a reference set of operating system status patterns associated with Mann, discloses a computer-implemented method for protecting files from malicious encryption attempts may include (1) detecting an attempt to alter a file, (2) identifying at least one characteristic of the attempt to alter the file, (3) determining, based on the characteristic of the attempt to alter the file, that the attempt to alter the file represents a malicious attempt by a third party to encrypt the file, and (4) performing a security action in response to determining that the attempt to alter the file represents a malicious attempt by the third party to encrypt the file. In addition, NPL reference “Ransomware: A Growing Menace” teaches Fake police ransomware can be installed on a computer in a few ways but the most common to date has been through Web exploits and drive-by downloads. Drive-by download is a term used to describe how a piece of malware is installed on a user’s computer without their knowledge when that user browses to a compromised website. The download occurs in the background and is invisible to the user. In a typical drive-by download, the user browses to a website. The attacker has inserted a hidden iFrame—a special redirect—into this website. This redirection causes the user’s browser to actually connect to a second website containing an exploit pack. Exploit packs contain multiple different exploits, which, if the computer is not fully 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, in response to a payment transaction paying a demanded ransom, initiated by a consumer computing device infected with one or more ransomware application programs, receiving, by a receiving device of the processing server, from a merchant involved in the payment transaction, an authorization request for the payment transaction, wherein the authorization request includes a specific merchant identifier associated with the merchant involved in the payment transaction, and determining, by a processing device, of the processing server, on a basis of 
Claims 2-6 and 8-10 are dependent on claim 1 and are allowable for the same reasons stated above. In addition claims 11 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 12-16 and 18-20 are dependent on claim 11 and are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685